DETAILED ACTION
Election
Applicants’ election of invention I, thermolysin, partially hydrolyzing, 0.1% to about 10% hydrolysis, 30% of total mass with size of 3-10 kDa, comprising an allergenic protein, reduced allergenicity, milk protein,  whey, not casein, not a soy protein, not further generating an emulsion in their response of January 7, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement for the above elected invention and species, said invention and species elections have been treated as election without traverse (MPEP §818.01).  
In the interview of February 23, 2022, applicants elected less than 10% of IgE immunoreactivity of the protein.
Regarding this species election requirement, applicants traverse with the following argument in their filing of January 7, 2022.  The requirement to elect only one among (I) the hydrolyzed peptides having IgE immunoreactivity less than 25% of IgE immunoreactivity of the protein as currently encompassed by claims 13 and 21-23; (II) the crosslinked peptides having IgE immunoreactivity less than 50% of IgE immunoreactivity of the hydrolyzed peptides as currently encompassed by claims 14, 21, 23, and 24; (III) the crosslinked peptides having IgE immunoreactivity less than 10% of IgE immunoreactivity of the protein as currently encompassed by claims 15 and 22-24; or (IV) none of (I)-(III) is traversed on the ground that all of (I)-(III) can occur within the same embodiment of the method. Various combinations of (I)-(III) should also have been presented for election. In this regard and as outlined above, Applicant elects the combination of all of (I)-(III) for examination.
These arguments are not found to be persuasive for the following reasons.  Processed whey protein having less than 10% IgE immunoreactivity, less than 25% IgE immunoreactivity, and less that 50% IgE immunoreactivity are distinct compositions.  In addition, applicants’ 


examples demonstrate that the percent IgE immunoreactivity is a result of different methods (e.g., Fig 1C).  The restriction requirement is still deemed proper and is therefore made FINAL.  

The elected invention is directed to a method of processing an allergenic whey protein comprising partially hydrolyzing the protein with thermolysin (1% to about 10% hydrolysis) and crosslinking the partially hydrolyzed protein with transglutaminase, wherein 
in the partially hydrolyzed protein composition, 30% of total mass has a size of 3-10 kDa, 
the cross-linked peptides have reduced allergen message compared to the whey protein, 
the crosslinked peptides have IgE immunoreactivity less than 10% of IgE immunoreactivity of the whey protein, and
the protein is not casein or soy protein

the method does not include generating an emulsion.
Claim History
Original claims 1-20 were filed May 20, 2019.  With the amendment herein of January 7, 2022, claims 17-20 have been cancelled, no claims have been amended, and claims 21-24 have been added.  Claims 1-16 and 21-24 are pending.  Claims 9-10, 13-14, 16, 21, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-8, 11-12 15, and 22, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is May 21, 2018, the filing date of US 62674186, which disclosed the recited subject matter 
AIA -First Inventor to File Status
Based on the effective filing date of May 21, 2018 the present application is being examined under the AIA , first to file provisions.

Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Claims-Objections
Claim 22 is objected to for being dependent from a withdrawn claim.
Claim 22 is objected to for being a duplicate of claim 15.
Claim 22 is objected to for ‘claim 13, the crosslinked peptides’, which should be corrected to ‘claim 13, wherein the crosslinked peptides’. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 11-12 15, and 22 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “processing protein” renders the claim indefinite.  It is unclear whether said phrase means (i) processing an isolated protein, (ii) processing a composition comprising only proteins, or (iii) processing a composition comprising protein(s) and other components.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses all of (i)- (iii).
For claims 3-5, the phrases “partially hydrolyzing” and “partially hydrolyzed” renders the claims indefinite.  The claim fails to state what level of hydrolysis is complete.  It is unclear whether complete hydrolysis means (i) hydrolysis to amino acids, (ii) hydrolysis such that every protein is cleaved at least once, or (ii) something else.  Since the meaning of complete hydrolysis is unclear, the phrases “partially hydrolyzing” and “partially hydrolyzed” are also unclear.  In addition, it is unclear if said phrases mean (i) any hydrolysis that is less than 
For claim 3, the phrase “hydrolyzing comprises partially hydrolyzing” renders the claim indefinite.  In using “comprising language’ (i.e., ‘comprises’) the claim is open ended; thus, ‘partially’ does not provide any limitation.  It is unclear whether said phrase means (i) a certain, individual protein of the composition is hydrolyzed, but not all proteins of the composition, (ii) a certain percentage of the proteins are hydrolyzed, but not all proteins, or (iii) something else.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) a certain percentage of the proteins are hydrolyzed, but not all proteins.  Regarding the phrase ‘partially hydrolyzing’, see above.
For claim 4, the phrase “a degree of hydrolysis of from about 0.1 % to about 10%” renders the claim indefinite.  It is unclear whether said phrase means (i) about 0.1 % to about 10% of all amino acid bonds are hydrolyzed, (ii) about 0.1 % to about 10% of all proteins are hydrolyzed at least once, or (ii) about 0.1 % to about 10% of certain protein(s) are hydrolyzed, e.g., only lactalbumin is hydrolyzed.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) about 0.1 % to about 10% of all proteins are hydrolyzed at least once.
For claim 5, the phrase “partially hydrolyzed peptides comprises peptides having a size of from about 3-10 kDa” renders the claim indefinite.  Again, using “comprising language’ (i.e., ‘comprises’) the claim is open ended and ‘partially’ does not provide any limitation. It is unclear whether said phrase means (i) of all the proteins that are cleaved at least once, 30% have a 
For claims 6 and 11, the phrase “the protein comprises an allergenic protein” renders the claim indefinite.  It is unclear whether said phrase means (i) the protein composition comprises an allergenic protein or (ii) the protein is an allergenic protein.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) the protein composition comprises an allergenic protein.
For claim 7, the phrase “the protein comprises milk protein” renders the claim indefinite.  It is unclear whether said phrase means (i) the composition comprises a milk protein(s) and other components, (ii) the composition has only milk proteins, (iii) the protein is a single, isolated  milk protein (e.g., lactalbumin).  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses (i)- (iii).
For claims 8 and 15, the phrase “the protein comprises whey protein” renders the claim indefinite.  It is unclear whether said phrase means (i) the composition comprises a whey protein(s) and other components, (ii) the composition has only whey proteins, (iii) the protein is a single, isolated  whey protein (e.g., lactalbumin).  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses (i)- (iii).
Claim 11 is rendered indefinite for improper antecedent usage as follows.
For claim 11, the phrase “the protein” (line 2) should be corrected to “the allergenic protein”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 11-12, 15, and 22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Babiker et al, 2000.  Babiker teaches digesting soy protein with chymotrypsin followed by transglutaminase cross linking of the peptides (2.2.2-2.2.4; fig 1-2).  Therefore, claims 1, 3-6, 11-12, 15, and 22  are rejected under 35 U.S.C. 102(a1) as being anticipated by Babiker et al, 2000.
Since the Office does not have the facilities for examining and comparing applicants’ method with the method of Babiker, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of Babiker (i.e., that the method of Babiker does not possess the same material structural and functional characteristics of the claimed method).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	
Claims 1, 3-8, 11-12, 15, and 22 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al, 2009.  Chen teaches hydrolyzing lactalbumin (whey protein) with  rejected under 35 U.S.C. 102(a1) as being anticipated by Chen et al, 2009.
Since the Office does not have the facilities for examining and comparing applicants’ method and the method of the Chen, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of Chen (i.e., that the method of Chen does not possess the same material structural and functional characteristics of the claimed method).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al, 2009 in view of Expasy PeptideCutter.  The teachings of Chen are described above.   Chen does not teach cleaving lactalbumin with thermolysin prior to transglutaminase cross linking of the peptides.  Expasy PeptideCutter teaches that thermolysin cleaves lactalbumin at multiple sites, as was known in the art1.  It would have been obvious to a person of ordinary skill in the art to  rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al, 2009 in view of Expasy PeptideCutter.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see Otte et al, 2007.